                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THE CENTER FOR INVESTIGATIVE
                                   7     REPORTING, et al.,                                 Case No. 18-cv-02008-JCS

                                   8                    Plaintiffs.
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 22
                                  10     U.S. DEPARTMENT OF LABOR,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on October 12,

                                  14   2018, before this Court in the above-entitled case. Plaintiff was not present. Defendant was present.

                                  15          IT IS HEREBY ORDERED that Plaintiff appear on December 7, 2018, at 2:00 p.m., before

                                  16   Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San

                                  17   Francisco, California, and then and there to show cause why this action should not be dismissed for

                                  18   Plaintiff’s failure to appear at the case management conference on October 12, 2018, for failure to

                                  19   prosecute, and for failure to comply with the Court's Order of August 22, 2018. A further case

                                  20   management conference is also scheduled for December 7, 2018, at 2:00 p.m.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 17, 2018

                                  23                                                   ______________________________
                                                                                       JOSEPH C. SPERO
                                  24                                                   Chief Magistrate Judge

                                  25

                                  26
                                  27

                                  28
